Citation Nr: 1013056	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  04-16 387A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to May 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
the Veteran's claim for service connection for PTSD.  This 
case was previously before the Board in April 2006 and again 
in July 2008, and was remanded on each occasion for 
additional development of the record.  The case is again 
before the Board for appellate consideration.


FINDING OF FACT

The Veteran did not engage in combat with the enemy and his 
claimed stressors are not corroborated.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.304(f) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's 
duty to assist the appellant in the development of a claim.  
VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In this case, in an April 2003 letter, issued prior to the 
rating decision on appeal, the VA provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate his claim for service connection, to include 
what information and evidence must be submitted by the 
Veteran and what information and evidence will be obtained 
by VA.  A July 2006 letter advised the Veteran of how the VA 
determines a disability rating and assigns an effective 
date, and the type of evidence which impacts such.  The case 
was last readjudicated in December 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment and personnel records, private medical records, 
and statements from friends of the Veteran.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting evidence and 
providing argument.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has 
done so.  Any error in the sequence of events or content of 
the notice is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the 
claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).
Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically 
on what evidence is needed to substantiate the claim and 
what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity 
of a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evaluation, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that a 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of a veteran's service, the 
veteran's lay testimony may establish the occurrence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).

If, however, a veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  A veteran's 
testimony alone cannot establish the occurrence of a non-
combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the 
veteran cannot be used to establish the occurrence of a 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996).  

In approaching a claim for service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
establishes the existence of such a stressor or stressors, 
then and only then, should the case be referred for a 
medical examination to determine the sufficiency of the 
stressor and to determine whether the remaining elements 
required to support the diagnosis of PTSD have been met.  In 
other words, if the adjudicators determine that the 
existence of an alleged stressor or stressors in service is 
not established by the record, a medical examination to 
determine whether PTSD due to service is present would be 
pointless.  Likewise, a diagnosis of PTSD based upon claimed 
stressors whose existence the adjudicators have not accepted 
would be inadequate for rating purposes.  See Zarycki v. 
Brown, 6 Vet. App. 91 (1993); West v. Brown, 7 Vet. App. 70 
(1994); and Caluza v. Brown, 7 Vet. App. 498 (1994).

The Veteran asserts that service connection is warranted for 
PTSD.  He has provided information concerning his stressors 
in statements and medical records.  In his notice of 
disagreement dated July 2003, the Veteran referred to 
several stressful incidents.  He asserts that in September 
or October 1969, the unit to which he was assigned was 
attacked, and that he felt out of control concerning what 
was happening, and angry and confused about what he was 
supposed to do.  He claims that his assignment with the 175th 
Radio Research Company involved contact with intelligence 
collecting personnel in the field.  He reports he was 
exposed to information about the communications that were 
gathered and any attacks that were made.  He claims there 
would be casualties and deaths.  He maintains he became numb 
to these events.  The Veteran also insists he was a 
passenger on a Huey 
UH-1D sometime in either March or April 1970.  He states he 
was a courier and his job was to pick up secure documents.  
On one occasion, when he looked out the door, he saw what 
might have been a Viet Cong soldier running on the ground 
with an automatic weapon.  He says the aircraft was fired 
upon and hit several times, and that the pilot found a place 
to land.  He notes that he saw someone running towards their 
position and a Viet Cong soldier charged at him with a 
bayonet and rifle.  The Veteran claimed he was struck in the 
shoulder with the bayonet and that he then shot the soldier.  
He claims he was covered in blood.  He relates he did not 
know how many enemy soldiers were attacking and was afraid 
of being killed. 

The Veteran also alleged that prior to his discharge, he 
began to drink heavily and that he attempted suicide while 
still in service.  He acknowledges he did not report this to 
anyone.  

In a June 2003 statement from a social worker with an 
Australian Vietnam Veterans Counselling Service, it was 
noted the Veteran had first been seen at that facility in 
January 2002.  It was stated he presented with multiple 
problems, including a history of employment and financial 
difficulties, multiple failed marriages and a clinical 
picture of severe anxiety, depression and chronic PTSD.  It 
was also observed that a psychiatrist, to whom the Veteran 
had been referred, confirmed the diagnosis.  It was 
indicated the Veteran had been in denial regarding the 
severity of his problems and that he had completely cut 
himself off from any association with the Vietnam War.  

In June 2003, a private psychiatrist related he had been 
treating the Veteran for some time.  He reported the Veteran 
had experienced incidents in service that threatened him 
with death.  He claims he was eyeball to eyeball with a Viet 
Cong soldier who he shot before being shot himself.  The 
psychiatrist commented that most of these experiences caused 
the Veteran to have intense fear and horror.  He noted the 
Veteran reported being troubled by irritability, 
inappropriate aggressive outbursts since service.  He 
concluded the Veteran had PTSD secondary to his service in 
Vietnam.

When seen by another private psychiatrist in April 2003, the 
Veteran referred to the incident when he shot a Viet Cong at 
point blank range and stated this incident had always 
troubled him.  He stated his sleep had been disturbed for a 
number of years and that he had been troubled by recurrent 
dreams.  He also reported having flashbacks over the years 
and that he had been depressed for a long time.  The 
diagnoses were chronic major depression, and elements of 
PTSD within a major depressive disorder.  

A private physician reported in May 2003 that the Veteran 
claimed to have taken part in a number of missions in the 
jungle while in Vietnam.  

Many statements have been received from G.P., a physician.  
He states he treats the Veteran for a psychiatric 
disability, classified as chronic war-caused PTSD.  In 
February 2006, the physician noted that the Veteran's first 
wife had died in a mysterious accident in February 1970, 
while the Veteran was in service.  When the Veteran returned 
from Vietnam several days later, he claims he asked the 
Pentagon for details about her death but was refused, and 
told to do his duty and return to Vietnam.  The physician 
noted that in the incident in which the Veteran killed a 
Viet Cong soldier, he was shocked, urinated and vomited.  It 
was also indicated he had received a three-inch bayonet 
wound to the skin of his left shoulder.  He also said that 
the Australian woman to whom he had been married from April 
1971 and August 1979, told him that she had met the Veteran 
in 1970 and that later that year, he seemed "shocked."  She 
added the Veteran returned to Vietnam at her insistence, but 
when she saw him two weeks later, he was disheveled and 
unkempt.  She maintained she heard about the fact he had 
killed someone from his nightmares.  

In June 2003, B.B. related she met the Veteran in 2003.  She 
claimed he had recurrent nightmares and talked about a 
bayonet on his shoulder.  

Service personnel records disclose the Veteran was a 
teletypewriter repairman in Vietnam and was assigned to the 
175th Radio Research Company.  Among the medals he received 
were the National Defense Service Medal, the Vietnam Service 
Medal, and the Vietnam Campaign Medal.

The evidence against the Veteran's claim includes the 
service treatment records and the post-service evidence of 
record.  The service treatment records are negative for 
complaints or findings pertaining to a psychiatric 
disability, including PTSD.  While the Veteran alleges he 
sustained a bayonet wound to the left shoulder, the only 
reference to any treatment for that joint was an X-ray in 
January 1972 following an automobile accident.  The Board 
acknowledges that in his notice of disagreement the Veteran 
claimed to have attempted suicide shortly before his 
separation from service while driving.  He asserted, 
however, that he did not report this to anyone.  Clearly, he 
did seek treatment for an injury to the left shoulder, but 
there was no mention of a suicide attempt.  Of greater 
significance is the fact that while the Veteran argues he 
was experiencing symptoms while still in service, he 
specifically denied any psychiatric problems on a report of 
medical history in October 1971.  The Veteran reported he 
was "in the best of health".  In addition, a psychiatric 
evaluation on the separation examination at that time was 
normal.  There was also no evidence of a bayonet wound, and 
no scars were noted on examination.  His statements are 
inconsistent with his service treatment records and are 
simply not credible.  The Board finds, therefore, that the 
Veteran's statements are not credible.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can 
consider bias in lay evidence and conflicting statements of 
the veteran in weighing credibility).

The VA has made numerous attempts to verify the Veteran's 
claimed stressors.  All such efforts have been unsuccessful.  
In October 2007, the U.S. Army Intelligence and Security 
Command (INSCOM) indicated that while it held unit 
historical reports, they primarily covered the intelligence 
mission, equipment and procedures and did not provide 
information or operational activities such as patrolling or 
skirmishes with the enemy.  The 175th Radio Research 
Company's annual report did not mention the incident of 
April 1970.  From 1969 through 1971, the unit suffered five 
casualties attributable to enemy actions and the Veteran's 
name was not among those listed as wounded.  

In March 2009, the National Security Agency (to which the RO 
had been referred by the National Archives and Records 
Administration as a potential source to confirm the 
Veteran's stressor) reported the Veteran had never been 
affiliated with the agency and thus no records were located.

In October 2004, INSCOM suggested that accident reports 
might be available from the U.S. Army Aviation Museum.  When 
contacted to obtain verification of the Veteran's stressors, 
it was noted in September 2009 that no such documents 
existed in Museum records.  

The law provides that not every factor of a claimed stressor 
needs to be verified.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002); see also Suozzi v. Brown, 10 Vet. App. 307 
(1997).  However, the underlying premise upon which the 
stressor is based still needs to be credible.  In this case, 
the Veteran has provided various accounts of an alleged 
stressor that is inconsistent with the clinical record. 

While a medical provider may determine if a stressor is 
sufficient to result in PTSD, this can occur only after it 
has been established by adjudicatory personnel that that the 
stressor in fact occurred.  See Moreau v. Brown, 9 Vet. App. 
389, 395-96 (1996) (an opinion by a medical health 
professional based on post-service examination of the 
Veteran cannot be used to establish the occurrence of a 
stressor).  As the Veteran's claimed stressors are not 
credible, any medical evidence diagnosing PTSD upon such 
claimed stressors is entitled to no probative value.  In 
this regard, the Veteran notes that the Veteran has provided 
evidence in a statement from G.P. who related information 
from his former wife, to the effect he was profoundly 
distressed while still in service; however, the service 
treatment records are negative for any complaints of 
objective findings concerning a psychiatric disability.  The 
Board finds the Veteran's own contemporaneous report denying 
psychiatric symptoms to be more probative that the 
recollections of the Veteran's former wife more than 30 
years after service.  See Buchanan, 451 F.3d at 1336 -1337 
(the lack of contemporaneous medical records may be a fact 
that the Board can consider and weigh against a veteran's 
lay evidence).

The Board finds that the Veteran's statements regarding his 
alleged stressors to be inconsistent and must be considered 
to be unreliable or unverifiable.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can 
consider bias in lay evidence and conflicting statements of 
the veteran in weighing credibility); Caluza v. Brown, 7 
Vet. App. 498, 511 (1995) (credibility of a witness can be 
impeached by a showing of interest, bias, or inconsistent 
statements).  

In sum, there is no evidence of PTSD in service and no 
credible evidence to support the existence of his claimed 
in-service stressors.  The preponderance of the evidence is 
therefore against the claim for service connection for PTSD.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Service connection for PTSD is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


